Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Detailed Action
1.	Amendment and response filed 10/13/22 to Office Action mailed 7/18/22 is acknowledged. Claims 25, 28, 30-38 & 40-53 are currently present and under consideration.
2.	Applicant's amendment and arguments filed 10/13/22 have been fully considered but they are not deemed to be persuasive. The reasons are discussed following the rejection(s).
3.	Any objection or rejection of record which is not expressly repeated in this Office Action has been overcome by Applicant’s response and withdrawn.
4.					Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 28, 30-38 & 40-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,584,320. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Instant claim 25 (for example) is drawn to as follows:
	25. An esterase which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, (ii) contains at least four F208 + D203 + S248 and V170, or Y92 as compared to the amino acid sequencSEQ ID NO: 1, (iii) exhibits increased thermostability as compared to the esterase of SEQ ID NO: 1 and (iv) further comprises at least one substitution selected from N213P/D and G135A.

The patent claims 1-20 are drawn to as follows:
1.	An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (ii) has one or more amino acid modifications as compared to SEQ ID NO: 1 at position(s) selected from D203+S248, E173, L202, N204, F208, A172+A209, G39, A103, L82, G53, L104, L107, L119, A121, L124, I54, M56, L70, L74, A127, V150, L152, L168, V170, P196, V198, V200, V219, Y220, T221, S223, W224, M225, L239, T252, N253, H256, S1, Y4, Q5, R6, N9, S13, T16, S22, T25, Y26, S34, Y43, S48, T50, R72, S98, N105, R108, S113, N122, S145, K147, T160, N162, S181, Q189, N190, S193, T194, N204, S212, N213, N231, T233, R236, Q237, N241, N243, N254, R255 and Q258, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, (iii) has a polyester degrading activity and (iv) 
2. The esterase variant of claim 1, which has one or more amino acid modifications, as compared to SEQ ID NO: 1, at position(s) selected from D203+S248, E173, N204, L202, F208, and V170.
3. The esterase variant of claim 1, comprising, by reference to the esterase of SEQ ID NO: 1: at least one additional disulphide bridge; and/or at least one additional salt bridge; and/or at least one mutation of an amino acid residue located in a void solvent-excluded cavity of the esterase; and/or a suppression of at least one N- and/or C-terminal amino acid residue.
4. The esterase variant of claim 1, comprising: amino acid substitutions D203C+S248C; and/or amino acid substitutions G39C+A103C+L82A; and the replacement of amino acids V28 to G39 of SEQ ID NO: 1 with an amino acid sequence consisting of E-G-P—S—C or A-G-P—S-C.
5. The esterase variant of claim 1, comprising at least one substitution at a position selected from E173, L202, N204 and F208, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
6. The esterase variant of claim 5, wherein the at least one substitution is selected from E173A/R, L202R, N204D and F208W.
7. The esterase variant of claim 1, comprising one or more amino acid substitution(s) as compared to SEQ ID NO: 1 at a position selected from T61, Y92 and V177, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, and wherein the substitutions are different from T61A/G, Y92A and V177A.
8. The esterase variant of claim 7, wherein the substitutions are selected from V177I, Y92G, Y92P, Y92P+F208W and T61M.
9. The esterase variant of claim 1, comprising the substitutions at positions selected from D203+S248+E173, D203+S248+F208, and D203+S248+E173+N204+L202.
10. The esterase variant of claim 1, comprising substitutions selected from D203C+S248C+E173R, D203C+S248C+E173A, D203C+S248C+F208W, D203C+S248C+F208I, F208W+D203C+S248C+E173A, F2081+D203C+S248C+E173A and D203C+S248C+E173R+N204D+L202R.
11. The esterase variant of claim 1, which is glycosylated, at a position selected from N9, N143, N162, N204, N231, or combinations thereof.
12. A nucleic acid encoding an esterase as defined in claim 1.
13. An expression cassette or vector comprising the nucleic acid of claim 12.
14. A host cell comprising the nucleic acid of claim 12.
15. A method of producing an esterase comprising: (a) culturing the host cell according to claim 14 under conditions suitable to express the nucleic acid encoding the esterase; and (b) recovering said esterase from the cell culture.
16. A composition comprising an esterase according to claim 1 and one or several excipients or additives.
17. A method of degrading a plastic product containing at least one polyester comprising (a) contacting the plastic product with an esterase according to claim 1, thereby degrading the plastic product.
18. The method of claim 17, further comprising (b) recovering monomers and/or oligomers resulting from the degradation of the at least one polyester.
19. The method of claim 17, wherein the plastic product comprises at least one polyester selected from polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylen terephthalate (PBT), polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxyalkanoate (PHA), polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), polybutylene adipate terephthalate (PBAT), polyethylene furanoate (PEF), Polycaprolactone (PCL), poly(ethylene adipate) (PEA), polyethylene naphthalate (PEN) and blends/mixtures of these materials.
20. The method of claim 17, wherein step (a) is conducted at a temperature comprised between 50° C. and 90° C.
Given the fact pattern of the instant case as well as the patent there is over-lap of several variants as shown above in bold, especially the combination of variants in claims 1-20, whereby the patented claims obviates or anticipates the instant claims.
5.	Claims 25, 28, 30-38 & 40-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,072,784. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s).
	Instant claim 25 (for example) is drawn to (see paragraph 5, above):
	Patented claims 1-19 are drawn to as follows:
US 11072784 B2
1. An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, (ii) has at least one amino acid substitution at a position selected from F208, T157, T176, S65, P58, A62, A64, L67, A68, N85, T86, R89, D91, P93, R96, G128, M131, G133, G134, L152, T153, P154, H156, A178, P179, H183, S206, A209, P210, N211, W155, Y60, T61, D63, S66, F90, Y92, H129, V177 wherein the substitutions are different from Y60A/F, T61A/G, A62G/S, D63T/R, S66A, F90A/R/Y, Y92A, H129W and V177A or at least one amino acid substitution selected from G53L, A121R/W and V170I, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1 and (iii) exhibits a polyester degrading activity.
2. The esterase variant according to claim 1, wherein said esterase comprises at least one amino acid substitution at a position selected from the group consisting of Y60, T61, A62, D63, S66, F90, Y92, F208, T157, T176, S65, N211, N85, T86, R89, A178, P179 and 5206 wherein the substitutions are different from Y60A/F, T61A/G, A62G/S, D63T/R, S66A, F90A/R/Y and Y92A or at least one amino acid substitution selected from G53L, A121R/W and V170I, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
3. The esterase variant according to claim 1, wherein said esterase comprises at least one amino acid substitution at a position selected from the group consisting of Y60, T61, D63, S66, F90, Y92, F208, T157, T176, S65 and N211, wherein the substitutions are different from Y60A/F, T61A/G, D63T/R, S66A, F90A/R/Y and Y92A or at least one amino acid substitution selected from G53L, A121R/W and V170I, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
4. The esterase variant according to claim 1, wherein said esterase comprises at least one substitution selected from the group consisting of Y60M, T61M/V, D63N/Q, S66H, F90W, Y92G/N/P/Q/T, F208I/L/W/G/S/N/A/R/T, T157E/QN/G, T176H/N/Q, S65T, G53L, A121R/W, V170I and N211Q, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
5. The esterase variant according to claim 1, which has at least two substitutions at positions selected from G53, P58, G59, Y60, T61, A62, D63, A64, S65, S66, L67, A68, N85, T86, R89, F90, D91, Y92, P93, R96, A121, G128, H129, M131, G132, G133, G134, L152, T153, P154, W155, H156, T157, V170, T176, V177, A178, H183, S206, F208, A209, P210, S223 and N211, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
6. The esterase variant according to claim 5, wherein said esterase comprises at least two substitutions at positions selected from Y60, T61, A62, D63, A64, S66, A68, N85, R89, F90, Y92, H129, W155, T176, V177, S206, F208 and N211, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
7. The esterase variant according to claim 5, wherein said esterase comprises at least two substitutions at positions selected from S65, Y92, A121, T157, V170, T176, F208 and S223, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
8. The esterase variant according to claim 1, wherein said esterase further comprises the combination of substitutions consisting in D203C+S248C, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
9. The esterase variant according to claim 1, which comprises at least one substitution or combination of substitutions selected from the group consisting of G53L, A121R/W, V170I Y60M, T61M/V, D63N/Q, S66H, F90W, Y92G/N/P/Q/T, S65T, T157E/Q/N/G, T176H/N/Q, N211Q, F208I/L/W/G/SN/A/R/T, F208W+V170I, Y92P+F208L, Y92P+F208W, T176H+F208W, V170I+A121S, V170I+A121S+S223A, F208W+T157Q, F208W+T157N, F208W+T157S, F208W+S65T, F208W+T157E, F208W+D203C+S248C and F208I+D203C+S248C, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
10. A nucleic acid encoding an esterase variant according to claim 1.
11. An expression cassette or vector comprising the nucleic acid of claim 10.
12. A host cell comprising the nucleic acid of claim 10.
13. A composition comprising an esterase variant according to claim 1.
14. A method of producing an esterase comprising: (a) culturing the host cell according to claim 12 under conditions suitable to express the nucleic acid encoding said esterase; and (b) recovering said esterase from the cell culture.
15. A method of degrading a plastic product containing at least one polyester comprising (a) contacting the plastic product with an esterase according to claim 1 and thereby degrading the at least one polyester.
16. The method according to claim 15, further comprising (b) recovering monomers and/or oligomers resulting from the degradation of the at least one polyester.
17. The method according to claim 15, wherein the plastic product comprises at least one polyester selected from polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylene terephthalate (PBT), polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxy alkanoate (PHA), polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), polybutylene adipate terephthalate (PBAT), polyethylene furanoate (PEF), Polycaprolactone (PCL), poly(ethylene adipate) (PEA), polyethylene naphthalate (PEN) and blends/mixtures of these materials.
18. A polyester containing material comprising an esterase variant according to claim 1 and/or a host expressing said esterase variant.
19. A plastic compound comprising at least one polyester and an esterase variant according to claim 1 and/or a host cell expressing said esterase variant.
	
	
Given the fact pattern of the instant case as well as the patent there is over-lap of several variants as shown above in bold, especially the combination of variants in claims 1-19, whereby the patented claims obviates or anticipates the instant claims.

6,	Claims 25, 28, 30-38 & 40-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,414,651. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Instant claim 25 (for example) is drawn to as follows:
	25. An esterase which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, (ii) contains at least four F208 + D203 + S248 and V170, or Y92 as compared to the amino acid sequencSEQ ID NO: 1, (iii) exhibits increased thermostability as compared to the esterase of SEQ ID NO: 1 and (iv) further comprises at least one substitution selected from N213P/D and G135A.

US 11,414,651 (USSN: 16/812,405, previously allowed)
1. An esterase variant which (i) has a polyester degrading activity, (ii) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (iii) has one or more amino acid modifications as compared to SEQ ID NO: 1 at position(s) selected from D203+S248, E173, L202, N204, A172+A209, V28, S29, R30, L31, S32, V33, S34, G35, F36, G37, G38, G39, A103, L82, G53, L104, L107, L119, A121, L124, I54, M56, L70, L74, A127, V150, L152, L168, V170, P196, V198, V200, V219, Y220, T221, S223, W224, M225, L239, T252, N253, H256, S1, Y4, Q5, R6, N9, S13, T16, S22, T25, Y26, S34, Y43, S48, T50, R72, S98, N105, R108, S113, N122, S145, K147, T160, N162, S181, Q189, N190, S193, T194, S212, N213, N231, T233, R236, Q237, N241, N243, N254, R255 and Q258 or at least one amino acid substitution selected from V177I, Y92G/P, F208I/W, T61M, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
2. The esterase variant of claim 1, which has one or more amino acid modifications, as compared to SEQ ID NO: 1, at position(s) selected from D203+S248, E173, L202, N204, V170, V219, S212, N213, N241 and N243 or at least one amino acid substitution selected from V177I, Y92G/P, F208I/W, T61M.
3. The esterase variant of claim 1, containing at least the amino acid substitutions D203C+S248C.
4. The esterase variant of claim 1, containing at least the replacement of amino acids V28 to G39 of SEQ ID NO: 1 with an amino acid sequence consisting of E-G-P-S-C or A-G-P-S-C, and the substitution L82A and/or A103C.
5. The esterase variant of claim 3, further containing at least one substitution at a position selected from E173, L202, N204 and F208, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
6. The esterase variant of claim 5, wherein the at least one substitution is selected from E173A/R, L202R, N204D and F208W/I.
7. The esterase variant of claim 1, containing the combination of substitutions at positions selected from D203+S248+E173, D203+S248+F208, and D203+S248+E173+N204+L202.
8. The esterase variant of claim 1, which contains at least one substitution or combination of substitutions selected from the group consisting of V177I, Y92G, Y92P, F208W, Y92P+F208W, T61M, V170I+F208W, D203C+S248C, D203C+S248C+E173R, D203C+S248C+E173A, D203C+S248C+F208W, D203C+S248C+F208I, F208W+D203C+S248C+E173A F208I+D203C+S248C+E173A and D203C+S248C+E173R+N204D+L202R wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
9. The esterase variant of claim 1, which is further glycosylated, at a position selected from N9, N143, N162, N204, N231, or combinations thereof.
10. A nucleic acid encoding an esterase as defined in claim 1.
11. An expression cassette or vector comprising the nucleic acid of claim 10.
12. A host cell comprising the nucleic acid of claim 10.
13. A method of producing an esterase comprising: (a) culturing the host cell according to claim 12 under conditions suitable to express the nucleic acid encoding the esterase; and (b) recovering said esterase from the cell culture.
14. A composition comprising an esterase according to claim 1 and one or several excipients or additives.
15. A method of degrading a plastic product containing at least one polyester comprising (a) contacting the plastic product with an esterase according to claim 1, thereby degrading the plastic product.
16. The method of claim 15, further comprising (b) recovering monomers and/or oligomers resulting from the degradation of the at least one polyester.
17. The method of claim 15, wherein the plastic product comprises at least one polyester selected from polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylen terephthalate (PBT), polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxyalkanoate (PHA), polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), polybutylene adipate terephthalate (PBAT), polyethylene furanoate (PEF), Polycaprolactone (PCL), poly(ethylene adipate) (PEA), polyethylene naphthalate (PEN) and blends/mixtures of these materials.
18. A polyester containing material comprising an esterase variant according to claim 1 and/or a host cell expressing said esterase variant and at least one polyester selected from polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylen terephthalate (PBT), polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxyalkanoate (PHA), polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), polybutylene adipate terephthalate (PBAT), polyethylene furanoate (PEF), Polycaprolactone (PCL), poly(ethylene adipate) (PEA), polyethylene naphthalate (PEN) and blends/mixtures of these materials.
19. A plastic compound comprising at least one polyester selected from polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylen terephthalate (PBT), polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxyalkanoate (PHA), polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), polybutylene adipate terephthalate (PBAT), polyethylene furanoate (PEF), Polycaprolactone (PCL), poly(ethylene adipate) (PEA), polyethylene naphthalate (PEN) and blends/mixtures of these materials and an esterase variant according to claim 1 and/or a host cell expressing said esterase variant.
20. The esterase variant of claim 1, which has at least one amino acid substitution selected from V177I, Y92G/P, F208W and T61M.
21. The esterase variant of claim 1, which has amino acid modifications, as compared to SEQ ID NO: 1, at positions D203+S248.
22. The esterase variant of claim 1, which has the amino acid substitutions D203C+S248C or at least one amino acid substitution selected from V177I, Y92G/P, F208W and T61M.
23. The esterase variant of claim 1, which has at least one amino acid modification, as compared to SEQ ID NO: 1, at position(s) selected from N204 and S212.
24. The esterase variant of claim 1, which has at least one substitution or a combination of substitutions selected from the group consisting of V177I, Y92G, Y92P, F208W, Y92P+F208W, T61M, V170I+F208W, D203C+S248C, D203C+S248C+E173R, D203C+S248C+E173A, D203C+S248C+F208W, D203C+S248C+F208I, F208W+D203C+S248C+E173A, F208I+D203C+S248C+E173A and D203C+S248C+E173R+N204D+L202R and exhibits increased thermostability as compared to the esterase of SEQ ID NO: 1.
25. The esterase variant of claim 1, which contains at least one substitution or a combination of substitutions selected from the group consisting of Y92G, Y92P, F208W, Y92P+F208W, T61M, V170I+F208W, D203C+S248C+F208W and D203C+S248C+F208I and which exhibits both increased thermostability and increased activity as compared to the esterase of SEQ ID NO: 1.
26. The esterase variant of claim 1, which exhibits increased thermostability as compared to the esterase of SEQ ID NO: 1.
27. The esterase variant of claim 1, which exhibits both increased thermostability and increased activity as compared to the esterase of SEQ ID NO: 1.
28. A method of degrading a plastic product containing at least one polyester selected from polyethylene terephthalate (PET) and polybutylene adipate terephthalate (PBAT), comprising (a) contacting the plastic product with an esterase according to claim 8, thereby degrading the plastic product.
29. A polyester containing material comprising at least one polyester selected from polyethylene terephthalate (PET), and polybutylene adipate terephthalate (PBAT), and an esterase variant according to claim 8 and/or a host cell expressing said esterase variant.
30. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is V177I.
31. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is Y92G.
32. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is Y92P.
33. The esterase variant of claim 22, wherein the at least one substitution or combination of substitutions is F208W.
34. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is T61M.
35. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is D203C+S248C.
36. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is D203C+S248C+F208W.
37. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is D203C+S248C+F208I.
38. A nucleic acid encoding an esterase as defined in claim 24.
39. An expression cassette or vector comprising the nucleic acid of claim 38.
40. A host cell comprising the nucleic acid of claim 38.
41. A method of degrading a plastic product containing at least one polyester selected from polyethylene terephthalate (PET) and polybutylene adipate terephthalate (PBAT), comprising (a) contacting the plastic product with an esterase according to claim 3, thereby degrading the plastic product.
42. A polyester containing material comprising at least one polyester selected from polyethylene terephthalate (PET), and polybutylene adipate terephthalate (PBAT), and an esterase variant according to claim 3 and/or a host cell expressing said esterase variant.
Given the fact pattern of the instant case as well as the patent there is over-lap of several variants as shown above in bold, especially the combination of variants in claims 1-42, whereby the patented claims are obviates or anticipates the instant claims.

7.	Applicants’ argue in all the double patenting rejections that “Specifically, the amino acid substitutions at N213P/D and/or G135A would not have been obvious over the claims of various patents. Accordingly, reconsideration and withdrawal of the rejection is respectfully requested.
	Applicants’ arguments are considered but not found to be persuasive as noted above and all the variants are disclosed as shown in the bold, and highlighted to the extent possible. Filing of a terminal disclaimer will overcome the rejections.
8.	No claim is allowed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940